DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.

Examiner’s Comment
It is noted that the claims are allowable over the prior art for the reasons already presented in the previous Notice of Allowance, mailed December 22, 2020.  The examiner’s amendment, as presented in the Notice of Allowance, mailed December 22, 2020 has been incorporated herein.

Information Disclosure Statement
The IDS filed February 3, 2021 has been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Daugherty on December 10, 2020.

The application has been amended as follows: 

Delete claim 1 in its entirety and substitute therefor:.
-- 1.	(Currently Amended) A capsule for the preparation of a beverage from at least one infusible or dissolvable substance, the capsule comprising: 
a cup defining an inner volume containing at least one substance to be infused or dissolved in a fluid to produce a beverage, the cup being closed above by a cover, the cup comprising a bottom, provided with an opening adapted to permit the release of the beverage, and a base provided with a plurality of reliefs having an upper surface devoid of cutting or puncture elements; and 
a disc, placed inside the cup on the upper surface of the plurality of reliefs of the base, the disc welded or glued to at least a portion of the upper surface so as to be at 

In claim 2, line 2, after “disc is” insert -- also --
In claim 2, line 4, “having a low or bland level of adhesion” is deleted

In claim 5, line 3, “infused or dissolved” is deleted
In claim 5, line 3, “an opening” has been changed to read -- the --

	
Delete claim 6 in its entirety and substitute therefor:
-- 6.	(Currently Amended) The capsule according to claim 1, wherein the base comprises a labyrinth defined by at least two labyrinth portions, a portion of the plurality of reliefs define the at least two labyrinth portions, the at least two labyrinth portions each comprise a plurality of grooves for the release of the beverage, and wherein the disc is also glued or welded onto the at least two labyrinth portions. --


claim 8, line 2, “the substance” has been changed to read -- the at least one substance --

	In claim 9, line 2, “the substance” has been changed to read -- the at least one substance --


Delete claim 10 in its entirety and substitute therefor
-- 10. (Currently Amended) The capsule according to claim 1, wherein the inner volume of the cup comprises a dividing wall defining a sub-chamber containing the at least one substance to be infused or dissolved. --

Delete claim 11 in its entirety and substitute therefor
-- 11. (Currently Amended) The capsule according to claim 1, wherein the cover is fixed on an edge of the cup and closes an entrance opening of the capsule so as to define the inner volume as hermetically closed by the cover and the disc. --

Claim 12 is cancelled

Delete claim 13 in its entirety and substitute therefor
-- 13. (Currently Amended) A method of preparing a beverage from a capsule containing an infusible or dissolvable substance, comprising: 
providing the capsule comprising: 

a disc, placed inside the cup on the upper surface of the plurality of reliefs of the base, the disc welded or glued to at least a portion of the upper surface so as to be at least partially detachable from the portions of the upper surface to which the disc is welded or glued as a result of a pressure increase inside the capsule reaching a threshold, wherein the disc seals the capsule containing the beverage prepared from the substance to be infused or dissolved, when the pressure is below the threshold and the disc at least partially deforms to release the beverage as a result of deformation of the disc by the pressure exerted by the beverage inside the capsule when the pressure has reached the threshold; and 
a cover closes the entrance opening of the capsule so as to define a chamber hermetically closed by the cover and the disc, the chamber containing the infusible or dissolvable substance; and
inserting a pressurised fluid into the chamber, the pressurised fluid contacting the substance to be infused or dissolved to produce the beverage; and 
in response to the pressure exerted by the pressurised fluid inside the chamber reaching the threshold, releasing the beverage obtained from the infusible or dissolvable substance by the at least partial detachment of the disc from the portions of 

Delete claim 14 in its entirety and substitute therefor
-- 14. (Currently Amended) The method of preparing an infused beverage, according to claim 13, wherein the disc is also glued or welded in an at least partially detachable manner, at an edge of the base or a side wall of the cup above the base and is also at least partially detached from the edge of the base or the side wall as a result of the pressure reaching the threshold so as to obviate the seal previously provided by the disc. --

Delete claim 15 in its entirety and substitute therefor
-- 15. (Currently Amended) The method of preparing the beverage, according to claim 13, wherein an edge of the disc is also glued or welded to an edge of the base, and as a result of the pressure reaching the threshold at least partial detachment and deformation of the disc also takes place on the edge of the disc which forms, at least at a recess, a crease that releases the beverage. --

Delete claim 16 in its entirety and substitute therefor
-- 16. (Currently Amended) A method of a welding a disc to the base of a capsule according to claim 1, comprising, welding the disc to the at least a portion of the upper surface of the plurality of reliefs using a welding lacquer, wherein the welding seals the disc to the capsule. --

	In claim 17, line 3, “much” has been changed to read --that is--

Delete claim 18 in its entirety and substitute therefor
-- 18. (Currently Amended) The method according to claim 16, wherein the base comprises labyrinth portions that define a labyrinth, and the disc is also welded onto the labyrinth portions. --

In claim 19, lines 3-4, “having a low or bland level of adhesion” is deleted


Delete claim 20 in its entirety and substitute therefor

-- 20. (Currently Amended) A capsule for the preparation of a beverage from at least one substance to be infused or dissolved, the capsule comprising: 
a cup defining an inner volume containing at least one substance to be infused or dissolved in a fluid to prepare a beverage, the cup having an upper opening closed by a cover, the cup comprising a bottom provided with an opening adapted to permit the release of the beverage, and a base provided with a plurality of reliefs having an upper surface devoid of cutting or puncture elements, an outer edge of the base is defined by one of the plurality of reliefs, and a plurality of radial grooves evenly distributed on the outer edge of the base; and 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art combination of Cai (US 20020078831) in view of Grossman (US 5064980), Yoakim (US 20100260896), Zangerle (US 20100307930) and Rondelli (WO 2015011689) teaches a cup defining an inner volume containing at least one substance to be infused or dissolved in a fluid to produce a beverage, the cup being closed above by a cover, the cup comprising a bottom, provided with an opening adapted to permit the release of the beverage, and a base provided with a plurality of reliefs having an upper surface devoid of cutting or puncture elements.  Cai also teaches a disc placed inside the cup that seals the capsule, and where the disc that can be secured to an upper surface and where the pressure generated within the cup can rupture the sealing disc.  
The combination however, does reasonably teach or suggest that the disc seals the capsule at the base, and is welded or glued to the upper surface of the plurality of reliefs that are on a base of the capsule, or that the disc is placed on the upper surface of the plurality of reliefs that are on the base and welded or glued on the outer edge of the base or on a sidewall above the base, and where the welded or glued portions of the disc having either of the above two configurations can be partially detachable as a result of the increase in pressure inside the capsule reaching a threshold and deforming as a result of the pressure reaching a threshold to release the beverage.  
While Cai teaches that the disc sealing the capsule at the base is breakable by the beverage, but this is not seen to reasonably teach or suggest the disc positioned on an upper surface of a plurality of reliefs that are devoid of cutting or puncture elements and welded or glued to the upper surface of the plurality of reliefs or sealed to an outer edge of the base or to a side wall above the base, and where the welded or glued portions are at least partially detachable as a result of an increase in pressure within the capsule reaching a threshold so as to detach the disc at the glued or welded portions to release the beverage.  Neither Grossman nor Yoakim teach the above recited structure to the disc.  Additionally, while Zangerle teaches a disc placed on an upper surface of a plurality of reliefs having a labyrinth structure, the reference does not teach the above recited structure to the sealing disc.  Rondelli’s disc does not seal the capsule containing the beverage as the disc allows fluid passage around or through the disc.  As such, there is not seen to be a sufficient teaching or suggestion in the prior art to arrive at the capsule as claimed. 
Additionally, while Hansen teaches a filter 16 sealed to a bottom portion of the capsule, the filter is not a disc that seals the capsule at the base, and is not disclosed to be welded or glued to the upper surface of the plurality of reliefs that are on a base of the capsule, or that the disc is placed on the upper surface of the plurality of reliefs that are on the base and welded or glued on the outer edge of the base or on a sidewall above the base, and where the welded or glued portions of the disc having either of the above two configurations can be partially detachable as a result of the increase in pressure inside the capsule reaching a threshold and deforming as a result of the pressure reaching a threshold to release the beverage.  
While Denisart teaches a disc that seals capsule, the sealing disc 58 is designed to be ruptured.  Denisart does not teach or suggest  the disc welded or glued to at least a portion of the upper surface of a plurality of reliefs or along an outer edge of the base or on a sidewall, and is also to be at least partially detachable from the portion of the upper surface to which the disc is glued or welded, as a result of a pressure increase inside the capsule reaching a threshold, wherein the disc seals the capsule containing the beverage when the pressure is below the threshold and the disc deforms to release the beverage as a result of deformation of the disc by the pressure exerted by the beverage inside the capsule when the pressure has reached the threshold.
Claims 1, 2, 4-11, 13-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/           Primary Examiner, Art Unit 1792